United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., claiming as widow of L.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
CALIFORNIA WING, CIVIL AIR PATROL,
Van Nuys, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Corriss, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1103
Issued: September 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 19, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ nonmerit decision dated January 11, 2007 which denied her request for
reconsideration. Because more than one year has elapsed from the last merit decision dated
October 24, 2005 to the filing of this appeal on March 19, 2007, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s reconsideration request
without conducting a merit review.
FACTUAL HISTORY
Appellant filed a claim on January 8, 2004 requesting compensation for the death of the
employee, a Civil Air Patrol (CAP) volunteer. The employee, the deceased husband of
appellant, was a member of the California Wing of the CAP. He registered to participate in a
search and rescue training mission, which was scheduled to take place from November 21 to 23,

2003, in Palm Springs, California. On November 21, 2003 the employee and another CAP
member, Second Lieutenant Donald Munroe, departed Big Bear, California, and flew to Palm
Springs for the first evening of the training mission. The flight was approximately 45 minutes.
After attending the first evening of the training mission, the employee and Lieutenant Munroe
expressed their intention to fly home to sleep and return in the morning for the second day of the
training mission. His return flight was approved and he departed Palm Springs with Lieutenant
Munroe. The aircraft crashed on the return flight and both the employee and Lieutenant Munroe
were killed. On July 19, 2004 Major Jodi Kraft, an employing establishment staff judge
advocate, controverted appellant’s claim for survivor’s benefits noting that the employee was not
in the performance of duty as he deviated from duty when he decided to fly home before the
training mission was complete. In a June 17, 2004 supervisor’s report, Lieutenant Colonel
Michael R. Penning, Commander of the Pacific Liaison Region for CAP, checked a box
indicating that the employee was not in the performance of duty at the time of his fatal accident.
On August 2, 2004 the Office requested additional information concerning appellant’s
claim for survivor’s benefits.
In an August 31, 2004 letter, Gordon O’Dell, for CAP’s national legal office, determined
that the employee was killed in the performance of duty and outlined the rationale behind his
position that appellant’s claim for survivor’s benefits should be approved. He explained that the
employee was traveling from active service within the meaning of the Federal Employees’
Compensation Act’s section pertaining to CAP volunteers.1 Mr. O’Dell contended that the
employing establishment’s position that the employee was not killed in the performance of duty,
and consequently that appellant’s claim for survivor’s benefits must be denied, was an incorrect
application of the laws.
In an August 27, 2004 witness statement, Incident Commander Joseph J. Orchard
explained that CAP volunteers choose whether or not to participate in various missions and are
generally required to fund their own lodging expenses although transportation expenses were
typically reimbursed. He stated that CAP missions are “day to day” and that “at the end of a
‘duty day,’ the vast majority (if not all) local members return home.” Commander Orchard
noted that, as the 45-minute flight between the mission location and the employee’s home was
within a normal commuting distance for the area, it would have been unusual for the employee
and Lieutenant Munroe to stay in a hotel.
By decision dated September 10, 2004, the Office denied appellant’s claim for survivor’s
benefits on the grounds that the evidence submitted did not establish that the employee was
killed while in the performance of duty.
Appellant requested reconsideration on May 15, 2005, advancing several legal
arguments. She asserted that the Office did not make sufficient findings of fact and that the
denial of survivor’s benefits violated due process of law because the Office relied upon the
employing establishment’s assessment that the employee was not killed in the performance of
duty.
1

5 U.S.C. § 8141(b)(4).

2

By decision dated October 24, 2005, the Office denied modification of the September 10,
2004 decision. The Office found that the employee had deviated from duty when he left the
training mission for personal reasons. The Office noted that CAP operated under the direction of
the employing establishment for purposes of coverage under the Act such that it was proper to
consider evidence from the employing establishment with regard to the claim.
Appellant requested reconsideration on October 17, 2006. In support of her request for
reconsideration, she asserted that the plain language of the statute unambiguously provided that
travel to and from active service, as she characterized the employee’s flight, was covered.
Appellant also contended that cases cited by the employing establishment were not on point, that
sleeping accommodations were not provided, that appellant was cleared to travel home by his
commanding officer, who stated that appellant was killed in the line of duty, and that public
policy and general principles of equity supported approving her claim for survivor’s benefits.
By decision dated January 11, 2007, the Office denied appellant’s request for
reconsideration without conducting further merit review. It found that appellant’s legal
arguments were either duplicative of arguments previously raised and duly considered or were
irrelevant to the question of whether the employee was killed in the performance of duty.
LEGAL PRECEDENT
Under section 8128 of the Federal Employees’ Compensation Act, the Office has
discretion to grant a claimant’s request for reconsideration and reopen a case for merit review.
Section 10.606(b)(2) of the implementing federal regulations provides guidance for the Office in
using this discretion.2 The regulations provide that the Office should grant a claimant merit
review when the claimant’s request for reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”3
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.4 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section

2

20 C.F.R. § 10.606(b)(2) (1999).

3

Id.

4

20 C.F.R. § 10.608(b) (1999).

3

10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.5
ANALYSIS
The Board finds that the Office properly denied appellant’s request for reconsideration.
Appellant’s legal arguments did not constitute new arguments not previously considered by the
Office. She reiterated arguments previously advanced through her August 31, 2004 letter as well
as Commander Orchard’s August 27, 2004 statement. The issues of equity and public policy had
been previously advanced and were addressed in the Office’s October 24, 2005 decision.6 The
question of whether sleeping arrangements would have been reimbursed is irrelevant to the
question of whether appellant was killed while in the performance of duty, as the statutory
language does not provide for consideration of such concerns in the determination of whether a
CAP volunteer was killed in the performance of duty.7 Appellant has not otherwise supported
how this is relevant to the Office’s finding that the employee deviated from duty. Moreover,
appellant’s argument asserting that the Office erroneously relied on evidence from the employing
establishment which was previously considered. In any event, such argument is not relevant as
the Act specifically authorizes the Office to obtain advice from the secretary of the employing
establishment “concerning the facts with respect to the injury, including the question of whether
at the time of injury the member of the CAP was rendering service, or engaged in travel to or
from such service, in performance or support of an operational mission of the CAP at the time of
injury.”8
The Board finds that appellant has not otherwise shown that the Office misinterpreted a
question of fact or presented new and relevant evidence not previously considered by the Office.
Accordingly, the Board finds that the Office properly denied appellant’s request for
reconsideration without conducting a merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without conducting a merit review.

5

Annette Louise, 54 ECAB 783 (2003).

6

See Brent A. Barnes, 56 ECAB ___ (Docket No. 04-2025, issued February 15, 2005) (submitting evidence that
is repetitious or duplicative of evidence already in the case record does not constitute a basis for reopening the
claim).
7

See 5 U.S.C. § 8141(b)(4) (provides that “performance of duty” means only active service, and travel to and
from that service, rendered in the performance or support of operation missions of CAP under the direction of the
employing establishment and under written authorization by competent authority covering a specific assignment and
prescribing a time limit for the assignment).
8

5 U.S.C. § 8141(c).

4

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 24, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

